Citation Nr: 1804489	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  13-28 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to June 2008. This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Louisville, Kentucky.
In August 2016, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  
This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). Documents in LCM are duplicative of those in VBMS or are irrelevant to the issue on appeal.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required to obtain VA and governmental treatment records. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017). This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies. 38 C.F.R. 
§ 3.159(c)(2). At the August 2016 Board hearing, the Veteran stated that he receives treatment through VA and TRICARE, a health agency of the U.S. Department of Defense Military Health System. The record contains one medical treatment record from TRICARE. Records from Dorn Veterans' Hospital until December 2015 have been associated with the record. On remand, the claims file should be updated with any recent records. The Board finds that a remand for these medical records is necessary as it may impact the Veteran's claim. 

Second, remand is required to obtain an adequate addendum opinion. Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). An examiner cannot ignore competent and credible lay evidence and base his or her opinion on the absence of corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007). 

At the August 2016 Board hearing, the Veteran contended that his symptoms began in service and still occur. The Veteran testified that he experienced pain in his stomach, burping, bloating, shortness of breath, and a burning taste in his mouth.

The Veteran was afforded a VA examination in March 2013. The Veteran was diagnosed with GERD with a 2010 date of diagnosis. The examiner indicated that although the Veteran was treated for stomach pain and diarrhea in December 2005, service treatment records (STRs) were silent for treatment of GERD with no mention of GERD symptoms. The Veteran reported onset of symptoms around 2006 to 2007. The Veteran also reported that he experienced chest pain in-service and was given what he believes was omeprazole to ease the pain. Upon examination, the Veteran had symptoms of pyrosis (heartburn), reflux, and regurgitation. The examiner opined that the claimed condition was less likely than not incurred in or caused by service, noting that the Veteran was treated for what appeared to be acute gastroenteritis in December 2005 and there was no evidence of onset of GERD during active duty. The Board finds this opinion to be inadequate because it does not address the Veteran's competent lay statements when finding there was "no evidence" of onset of GERD on active duty.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) including Dorn Veterans' Hospital, and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include all TRICARE records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, obtain an opinion from a suitably qualified VA examiner to determine the etiology of his gastroesophageal reflux disease. The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. If an examination is deemed necessary, one must be provided.    

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's gastroesophageal reflux disease had onset in, or is otherwise related to, active service.  
The examiner must specifically address the lay statements of record indicating continuity of symptoms including the Veteran's testimony at the August 2016 hearing that during service he experienced pain in his stomach, burping, bloating, shortness of breath, and a burning taste in the mouth.
The examiner must also address the following:
1) the December 2005 STR indicating complaints of pain in the stomach; 2) treatment records for GERD including the April 2009 private treatment record indicating a past medical history of GERD; and 3) the March 2013 VA examination including the Veteran's report that onset of symptoms was between 2006 and 2007.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

